UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-7079



JOSHUA BERNARD JOHNS,

                                              Plaintiff - Appellant,

          versus


SERGEANT A. BARNETT, Security Officer; A.
DAVID ROBINSON, Warden; WILLIAM P. ROGERS,
Regional Director; ELIZA S. WILLIS, Treatment
Program Supervisor; MAJOR DOUG VAUGHAN, Chief
of Security; EDWARD L. DAVIS, Institutional
Investigator,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-228)


Submitted:   August 18, 2004             Decided:   September 7, 2004


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joshua Bernard Johns, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joshua Bernard Johns seeks to appeal the district court’s

order   dismissing   his    42   U.S.C.   §   1983   (2000)   action   without

prejudice for failure to exhaust state administrative remedies. We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).        This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

May 19, 2004.   Johns’ notice of appeal was dated June 21, 2004, and

filed on June 22, 2004.      Under any calculation, then, the notice of

appeal was untimely.       Because Johns failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                   DISMISSED


                                    - 2 -